UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
DJON BORIS TANOUIE, a/k/a Randolph               No. 02-4068
Ricardo Smelley, a/k/a Jean Boris
Koffi,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
                   T. S. Ellis, III, District Judge.
                          (CR-01-354-A)

                      Submitted: June 21, 2002

                      Decided: August 5, 2002

 Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Gregory B. English, ENGLISH & SMITH, Alexandria, Virginia, for
Appellant. Paul J. McNulty, United States Attorney, Martha McIn-
tosh, Special Assistant United States Attorney, Alexandria, Virginia,
for Appellee.
2                     UNITED STATES v. TANOUIE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Following a jury trial, Djon Boris Tanouie was convicted on one
count of making a false statement on a passport application, in viola-
tion of 18 U.S.C.A. § 1542 (West 2000), and one count of possession
of a false identification document with intent to defraud the United
States, in violation of 18 U.S.C.A. § 1028(a)(4) (West 2000). Tanouie
appeals, raising claims of improperly admitted evidence, insufficiency
of the evidence, and prosecutorial misconduct. Finding no merit to his
claims, we affirm.

                                  I.

   Tanouie argues that the district court erred by admitting evidence
that he had used phony identification documents that were not the
subject of his prosecution, in violation of Rule 404(b) of the Federal
Rules of Evidence. Evidence of other crimes is not admissible to
prove bad character or criminal propensity. Fed. R. Evid. 404(b).
Such evidence is admissible, however, to prove "motive, opportunity,
intent, preparation, plan, knowledge, identity, or absence of mistake
or accident." Id.; United States v. Queen, 132 F.3d 991, 994 (4th Cir.
1997). Evidence of prior acts is admissible under Rules 404(b) and
403 of the Federal Rules of Evidence if the evidence is: (1) relevant
to an issue other than the general character of the defendant; (2) nec-
essary; and (3) reliable. Further, the probative value of the evidence
must not be substantially outweighed by its prejudicial value. Id. at
997.

   Here, the false identification documents were very similar to the
false identification documents and passport application that were the
subject of the prosecution and hence were relevant. Furthermore,
these documents were necessary to establish Tanouie’s identity, his
plan to obtain a false passport, and his intent to defraud the govern-
                       UNITED STATES v. TANOUIE                         3
ment. We find that these documents, kept in the course of the business
of the Virginia Department of Motor Vehicles ("DMV") and bearing
a raised seal, were also reliable. See Queen, 132 F.3d at 997. Finally,
any danger of unfair prejudice from the evidence of prior acts was
lessened by the court’s limiting jury instruction. See Weeks v. Ange-
lone, 528 U.S. 225, 234 (2000) (jurors are presumed to follow court’s
instructions). We therefore conclude that the district court did not
abuse its discretion in admitting the Rule 404(b) evidence.

                                   II.

   Tanouie contends that the evidence was insufficient to support his
convictions because there was no direct evidence that he submitted
the phony passport application. Rather than argue that the government
failed to prove any of the basic elements of the crimes of conviction,
Tanouie argues merely that the prosecution failed to show that he was
the individual who committed the crimes.

   Evidence presented at trial concerning the procedures for obtaining
a passport or a driver’s license or a DMV identification card estab-
lished that an applicant must appear in person to obtain such docu-
ments. The passport acceptance agent must compare the photographs
submitted with an application to the person submitting them to ensure
that they are the same person. The photograph of an applicant for a
driver’s license or identification card is taken at the time of the appli-
cation. A witness testified that the photographs on all the phony docu-
ments matched Tanouie, and the jurors were able to make their own
comparisons. Viewing this evidence in the light most favorable to the
government, we find that the evidence was sufficient to support the
jury’s conclusion that Tanouie committed the crimes. Glasser v.
United States, 315 U.S. 60, 80 (1942).

                                   III.

   Tanouie’s final claim on appeal asserts that the prosecutor’s
remarks during the rebuttal portion of the government’s closing argu-
ment improperly implied a shift of the burden of proof to the defense.
We find that the prosecution’s statements were not improper and did
not infer that the burden of proof shifted to the defense. See United
States v. Golding, 168 F.3d 700, 702 (4th Cir. 1999) (discussing stan-
4                    UNITED STATES v. TANOUIE
dard for prosecutorial misconduct). Moreover, even if the remarks
had been improper, any error was harmless because the district court
gave explicit instructions that the burden of proof is always on the
government and that the burden never shifts to the defendant. See
United States v. Harrison, 716 F.2d 1050, 1053 (4th Cir. 1983).

                                IV.

  For these reasons, we affirm Tanouie’s convictions. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED